Citation Nr: 1715304	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  15-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiac disorder, to include as due to herbicide exposure.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including depressive and anxiety disorders.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for a bilateral hip disorder.

8. Entitlement to service connection for a disorder of the bilateral lower extremities

9. Entitlement to service connection for Alzheimer's disease.

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for a cardiac disorder, a lumbar spine disorder, an acquired psychiatric disorder, PTSD, tinnitus, bilateral hearing loss, a bilateral hip disorder, a disorder of the bilateral lower extremities, Alzheimer's disease, and a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran did not appeal a February 1971 RO decision that denied service connection for fibromyositis, claimed as a back disorder. 

2. The Veteran did not appeal a May 2011 RO decision that denied service connection for a depressive disorder.

3. The Veteran did not appeal a November 2011 RO decision that denied service connection for ischemic heart disease (IHD), claimed as a heart condition.

4. Evidence received since the February 1971, May 2011, and November 2011 RO decisions is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a lumbar spine disorder, an acquired psychiatric disorder, and a cardiac disorder.


CONCLUSIONS OF LAW

1. The February 1971, May 2011, and November 2011 RO decisions that that denied service connection for fibromyositis, claimed as a back disorder, depressive disorder, and IHD, claimed as a heart condition, are final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2016). 

2. The evidence received subsequent to the February 1971, May 2011, and November 2011 RO decisions is new and material; the claims of entitlement to service connection for a lumbar spine disorder, an acquired psychiatric disorder, and a cardiac disorder are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2016); 38 C.F.R. §§ 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

The last final denial of the Veteran's claim for service connection for a back condition was in February 1971.  While the Veteran filed a March 1971 Notice of Disagreement (NOD) and the RO issued a November 1971 Statement of the Case (SOC), the Veteran did not file a timely appeal.  The last final denial of the Veteran's claim for service connection for depressive disorder was in May 2011, and the last final denial of his claim for service connection for a heart condition was in November 2011.  While the Veteran filed a November 2011 NOD as to the heart condition claim and a December 2011 NOD as to the depressive disorder claim and the RO issued March 2014 SOCs, the Veteran did not file a timely appeal.  

Relevant evidence added to the record since the prior RO rating decisions includes a May 2014 statement from the Veteran's private physician diagnosing him with hypertensive cardiac disorder, generalized anxiety disorder, major depressive disorder, and chronic low back pain and chronic myositis of the para-lumbar spine muscles, and opining that such are related to his service.  While such statement is not sufficient evidence to grant service connection, further development by VA is required in order to adjudicate the appeals.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim with VA's assistance). 
An examination is warranted to determine whether the Veteran indeed has the low back and cardiac disorders diagnosed by his private physician and if so, whether such disorders are related to service.  An adequate opinion as to the Veteran's psychiatric disorder claim is required.  Such is the VA assistance contemplated by Shade and there is new and material evidence and the claims are thus reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cardiac disorder, to include as due to herbicide exposure, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, including depressive and anxiety disorders, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran filed an October 2014 claim of entitlement to a TDIU; it does not appear that the AOJ provided him Veterans Claims Assistance Act of 2000 (VCAA) notice related to the claim.  On remand, the AOJ should afford the Veteran such.

The Veteran, in his January 2015 NOD, asserted that he wished to "appeal all issues incurred in Vietnam and due to Agent Orange exposure."  It is not clear to the Board which claimed disorders on appeal the Veteran asserts are due to his in-service exposure to herbicides.  On remand, the AOJ should seek such clarification from the Veteran.

The most recent VA treatment records available for Board review are dated in December 2014.  Also, a January 1971 VA treatment record indicates VA treatment for psychiatric complaints in the late 1960s; such are not associated with the claims file.  VA treatment records refer to a July 2011 sleep study and a November 2011 Disability Benefits Questionnaire (DBQ) for IHD that do not appear to be associated with the claims file.  On remand, the AOJ should obtain the Veteran's outstanding and updated VA treatment records.

The Veteran's private physician, in May 2014, submitted a statement diagnosing the Veteran with each of the disorders claimed on appeal and opining that such are related to his service.  Such statement is not sufficient evidence to grant service connection, as there are no clinical records accompanying the statement that the Board may weigh against the VA treatment records silent for a number of the diagnosed disorders and there is no rationale supporting the physician's conclusion that such disorders are related to service.  On remand, the AOJ should provide the Veteran an opportunity to supplement the record with his complete, relevant private treatment records, including a sufficient etiological statement.

The Veteran was afforded a VA psychiatric examination in December 2014, wherein a diagnosis of PTSD was not found.  The examiner opined that the Veteran's major depressive disorder with anxiety was not related to service and reasoned that there was no temporal relationship between service and psychiatric complaints, as his treatment began in 2010 and his spouse reported the onset of symptoms coincident to retirement.  Such is not supported by the evidence of record.  The Veteran claimed service connection for a nervous condition in November 1970, four years after separation from service, and was diagnosed with anxiety/neurosis on VA examination in January 1971.  VA treatment records indicate treatment for neurosis and anxiety in the late 1960's.  On remand, the AOJ should obtain an addendum opinion considering this relevant clinical evidence.  

The Veteran has not been afforded a VA examination as to his low back disorder claim during the current appellate period.  On VA examination in January 1971, he was diagnosed with low back syndrome, considered fibromyositis by the RO and denied service connection for the same in February 1971.  He has current low back complaints and a possible diagnosis of a low back disorder, pursuant to his private physician's May 2014 statement and possibly, any clinical private treatment records that may be obtained as a result of this remand.  On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of any low back disorder found present, and the etiology thereof.

The Veteran has had VA treatment for a number of cardiac complaints, including hypertension and hyperlipidemia.  As the November 2011 IHD DBQ is not available, it is unclear if the Veteran has IHD.  The Veteran's private physician, in his May 2014 statement, diagnosed the Veteran with hypertensive cardiac disorder.  On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of any cardiac disorder found present, and the etiology thereof.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran VCAA notice as to his claim of entitlement to a TDIU.

2. Contact the Veteran and request that he clarify which of the claimed disorders on appeal he asserts are due to his in-service exposure to herbicides.  

3. Make arrangements to obtain and associate with the Veteran's claims file his outstanding VA treatment records, those psychiatric treatment records dated in the late 1960's and those dated from December 2014 to the present, as well as results of his July 2011 sleep study and his November 2011 IHD DBQ.

4. Contact the Veteran and inform him that the May 2014 statement from his private physician is not sufficient to grant his claims and the physician's complete clinical records and a sufficient etiological opinion is required.  

(a) Provide him with a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain such private treatment records.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  

(b) Obtain and associate with his claims file any identified and authorized private treatment records, and request from the private physician a sufficient etiological opinion that discusses the rationale for any conclusions made.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

5. Then, schedule the Veteran for a VA examination as to his low back disorder.  Complete examinations, including any required diagnostic tests, should be completed. 

(a) The examiner should specifically diagnose any low back disorder found present, if any.  If the examiner finds no low back disorder, he or she should comment on the Veteran's January 1971 diagnosis of low back syndrome, considered fibromyositis, as well as the propriety of the diagnoses rendered by the Veteran's private physician in his May 2014 statement, chronic low back pain and chronic myositis para-lumbar spine muscles, as well as any clinical findings reported in any private treatment records obtained as a result of this remand.  

(b)  For any low back disorder found present or any low back syndrome of fibromyositis, or any privately-diagnosed low back disorder, including, but not limited to chronic low back pain and chronic myositis para-lumbar spine muscles, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that such was incurred in active service, and if such includes a diagnosis of arthritis, whether such was manifest to a compensable degree within one year of separation from service in January 1966, or existed continuously since that time.  The examiner should consider the Veteran's lay statements of in-service back treatment. 

6. Then, schedule the Veteran for a VA examination as to his cardiac disorder.  Complete examinations, including any required diagnostic tests, should be completed. 

(a) The examiner should specifically diagnose any cardiac disorder found present, if any.  If the examiner finds no cardiac disorder, he or she should comment on the Veteran's VA diagnoses of hypertension and hyperlipidemia and his November 2011 IHD DBQ, as well as the propriety of the diagnoses rendered by the Veteran's private physician in his May 2014 statement, hypertensive cardiac disorder, as well as any clinical findings reported in any private treatment records obtained as a result of this remand.  
(b)  For any cardiac disorder found present or any hypertension or hyperlipemia, or any privately-diagnosed cardiac disorder, including, but not limited to hypertensive cardiac disorder, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that such was incurred in active service, including exposure to herbicides, and if such includes a diagnosis of cardiovascular-renal disease, including hypertension, whether such was manifest to a compensable degree within one year of separation from service in January 1966, or existed continuously since that time.  

7. Then, forward the Veteran's claims file to the examiner who conducted the December 2014 VA psychiatric examination, or a suitable substitute.  If any examiner determines that a new VA examination is warranted, so schedule the Veteran.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric disorder, including, but not limited to, major depressive disorder with anxiety, was incurred in active service.  The examiner should consider the Veteran's claim for service connection for a nervous condition in November 1970, four years after separation from service, his diagnosis of anxiety/neurosis on VA examination in January 1971, as well as his VA treatment records indicating treatment for neurosis and anxiety in the late 1960's.  

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations/opinions, and the examiners should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

8. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record, and considering the Veteran's response to the Board's inquiry as to which claimed disorders he asserts are related to in-service herbicide exposure.  If the Veteran's private physician submits relevant private treatment records demonstrating clinical evidence of diagnoses of the claimed conditions not recorded in VA treatment records, and/or if any VA treatment records show a diagnosis of sleep apnea, fully develop the claims, including affording the Veteran VA examinations, if warranted.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental SOC (SSOC) and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


